The opinion of the court was delivered by
Lowrie, C. J.
If this were a case of mutual insurance, whereby the insured becomes a member of the company and pledges his property to secure that of others, there would be some reason for holding it to mean that a house, insured as a house, is real estate; and we suppose that the clause out of which this controversy arises was intended for such a case.
But this was a common insurance, and we must presume that it was taken in the ordinary way, and justice does not require us to strain the defendants’ language in their policy for their benefit. A house may be, and often is, personal property: 5 Pick. 487; 8 Id. 283; 1 Hall 41; 3 Casey 291; and so is machinery in a mill, 8 Harris 303; and so was the house insured here, and the insured was the absolute owner of it. The condition relied on does not *284require that he should give notice that he was not the owner of the land on which it stood, and we do not think that justice requires us to force this meaning into it.
Judgment affirmed.